         Case 1:20-cv-00417-LM Document 13 Filed 04/22/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Kenneth Hannibal Hart

      v.                                        Case No. 20-cv-417-LM

Irene Brown Hart Rowe, et al




                                    ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated March 19, 2021, and dismiss the complaint

without prejudice to plaintiff re-filing it in a court of proper

venue because venue over Hart’s claims is not proper in this

court.


                                         ____________________________
                                         Landya B. McCafferty
                                         Chief Judge

Date: April 22, 2021


cc: Kenneth Hannibal Hart, Sr., pro se
